DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the application received on 7/10/2020.
	Claims 1-20 are pending.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

	Claims 1-9, 11-12 and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Heinrich et al. (US 2012/0016362) hereinafter (“Heinrich”).
	With regard to claim 1, Heinrich discloses a surgical instrument (400 fig.4)
 comprising:(a) a body assembly (416, 420, 422), wherein the body assembly comprises a proximal end and a distal end (fig.4); (b) a shaft assembly (420), wherein the shaft assembly extends distally from the distal end of the body assembly (as seen in fig.4), wherein the shaft assembly (420) comprises a proximal end and a distal end (see fig.4); (c) a stapling head assembly (422), wherein the stapling head assembly (422) is disposed at the distal end of the shaft assembly (420), wherein the stapling head assembly (422) is operable to drive a plurality of staples (0064, line 3) into tissue, wherein the stapling head assembly comprises an anvil-driving shaft (428) configured to selectively move between a distal position and a proximal position within the shaft assembly (420); (d) an anvil (426), wherein the anvil is selectively coupleable with the anvil-driving shaft (428), wherein the anvil (426) is configured to move between the distal position and the proximal position when coupled with the anvil-driving shaft (428), wherein the anvil (426) comprises one or more sensors (“M”) each configured to detect a parameter (Par.0013, lines 9-14) indicative of tissue loading between the anvil and the stapling head assembly (420), wherein collectively the parameters detected are indicative of whether the tissue captured between the anvil and the stapling head 
With regard to claim 2, Heinrich discloses a surgical instrument (400 fig.4), wherein the one or more sensors (“M”) comprise three or more sensors.  
With regard to claim 3, Heinrich discloses a surgical instrument (400 fig.4), wherein the three or more sensors are located along the circumference of the anvil to define multiple loading zones (par 0101, lines 5-6).  
With regard to claim 4, Heinrich discloses a surgical instrument (400 fig.4), wherein each of the three or more sensors (“M”) are associated with a respective one of the multiple loading zones (as seen in fig.4), and wherein the parameter detected by each respective one of the three or more sensors is associated with the respective one of the multiple loading zones (as seen in fig.4).
With regard to claim 5, Heinrich discloses a surgical instrument (400 fig.4), wherein the one or more sensors (“M”) comprise one or more strain gauges (par 0013, lines 9-14).  
With regard to claim 6, Heinrich discloses a surgical instrument (400 fig.4), wherein the parameter detected by the one or more strain gauges comprises a strain experienced by the anvil during tissue compression (MEMS devices "M" enable the measurement of various parameters of surgical stapler 400, such as, for example, the distance between tissue contacting surfaces 422a and 426a of surgical stapler 400, as well as the amount of pressure applied to tissue clamped between tissue contacting surfaces 422a, 426a of surgical stapler 400. par 0102, lines 1-6).
With regard to claim 7, Heinrich discloses a surgical instrument (400 fig.4), wherein the one or more sensors (“M”) comprise one or more proximity sensors (as seen in fig.4).  
With regard to claim 8, Heinrich discloses a surgical instrument (400 fig.4), wherein the parameter detected by the one or more proximity sensors (“M”) comprises a distance between the anvil and a deck surface of the stapling head assembly during tissue compression (par 0098).  
With regard to claim 9, Heinrich discloses a surgical instrument (400 fig.4), wherein the one or more sensors comprise one or more load cells (bicell Par 0096, line10).  
With regard to claim 11, Heinrich discloses a surgical instrument (400 fig.4), wherein the one or more sensors are in electrical communication with a processor, and wherein one or more signals from the one or more sensors are communicated to the processor, wherein the one or more signals are associated with the parameter detected by the one or more sensors (MEMS devices and/or systems used to determine and/or measure tissue thickness, and to determine or measure pressure and/or to provide pressure data to a processor which correlates the pressure data with tissue thickness using a look-up table or other data structure. By knowing the tissue thickness, the surgeon can then determine the proper size of the staples and/or tissue gap between the tissue contacting surfaces of the anvil and staple cartridge before performing the stapling procedure par 0072, lines 11-19).  
With regard to claim 12, Heinrich discloses a surgical instrument (400 fig.4), wherein the processor is configured to -52 -END9260USNP 1compare the one or more signals to determine whether the parameter detected by each of the one or more sensors is within a predetermined threshold (Par 0077).  
With regard to claim 19, Heinrich discloses a surgical instrument (400 fig.4) comprising: (a) a body assembly (416, 420, 422), wherein the body assembly comprises a proximal end - 53 -END9260USNP 1 and a distal end; (b) a shaft assembly (420), wherein the shaft assembly extends distally from the distal end of the body assembly (as seen in fig.4), wherein the shaft assembly(420) comprises a proximal end and a distal end; (c) a stapling head assembly (422), wherein the stapling head assembly is disposed at the distal end of the shaft assembly, wherein the stapling head assembly (422) is operable to drive a plurality of staples (Par 0064, line 3) into tissue, wherein the stapling head assembly comprises: (i) an anvil-driving shaft uniform or non-uniform is associated with other parameters) the ; (d) an anvil (426), wherein the anvil is selectively coupleable with the anvil-driving shaft (428), wherein the anvil is configured to move between the distal position and the proximal position when coupled with the anvil-driving shaft (428); and (e) a firing member (414), wherein the firing member is configured to drive movement of the stapling head assembly (422) to drive the plurality of staples into the tissue. 

5.	Claims 1-12 and 19 are rejected under 35 U.S.C. 102(b) as being anticipated by Beetel (US 20160074039). 
With regard to claim 1, Beetel discloses a surgical instrument (100 fig.7) comprising: (a) a body assembly (114), wherein the body assembly comprises a 
With regard to claim 2, Beetel discloses a surgical instrument (100 fig.7), wherein the one or more sensors comprise three or more sensors (as seen in fig.9).  
With regard to claim 3, Beetel discloses a surgical instrument (100 fig.7), wherein the three or more sensors are located along the circumference of the anvil to define multiple loading zones (as seen in fig.9).  
With regard to claim 4, Beetel discloses a surgical instrument (100 fig.7), wherein each of the three or more sensors are associated with a respective one of the multiple loading zones (as seen in fig.9), and wherein the parameter detected by each respective one of the three or more sensors is associated with the respective one of the multiple loading zones (fig.9).
With regard to claim 5, Beetel discloses a surgical instrument (100 fig.7), wherein the one or more sensors comprise one or more strain gauges (strain gauges Par 0011, lines 4-5).  
With regard to claim 6, Beetel discloses a surgical instrument (100 fig.7), wherein the parameter (Par 0076) detected by the one or more strain gauges comprises a strain experienced by the anvil during tissue compression.  
With regard to claim 7, Beetel discloses a surgical instrument (100 fig.7), wherein the one or more sensors (160, 162 fig. 9) comprise one or more proximity sensors.  
With regard to claim 8, Beetel discloses a surgical instrument (100 fig.7), wherein the parameter (Par 0076) detected by the one or more proximity sensors comprises a distance between the anvil and a deck surface of the stapling head assembly during tissue compression (see figs. 9&10).  
With regard to claim 9, Beetel discloses a surgical instrument (100 fig.7), wherein the one or more sensors comprise one or more load cells (load cells Par 0090, line 3).  
With regard to claim 10, Beetel discloses a surgical instrument (100 fig.7), wherein the parameter (Par 0076) detected by the one or more load cells comprise a force applied to the tissue during tissue compression (force sensing and/or measuring elements 264 are capable of transmitting measurements of the clamping forces being applied to the target tissue by the distal ends of the cartridge receiving half-section 212 and the anvil half-section 214 Par 0090).
With regard to claim 11, Beetel discloses a surgical instrument (100 fig.7), wherein the one or more sensors are in electrical (electrical contacts and sensing circuits Par 0011, lines 2-3) communication with a processor (Par 0013, line 2), and wherein one or more signals from the one or more sensors are communicated to the processor, wherein the one or more signals are associated with the parameter detected by the one or more sensors.
With regard to claim 12, Beetel discloses a surgical instrument (100 fig.7), wherein the processor (Par 0013, line 2) is configured to -52 -END9260USNP 1compare (compression or strain of the tissue is compared Par 0063 line 1) the one or more signals to determine whether the parameter detected by each of the one or more sensors is within a predetermined threshold (a predetermined threshold Par 0078 line 4).  
With regard to claim 19, Beetel discloses a surgical instrument (100 fig.7) comprising: (a) a body assembly (114), wherein the body assembly comprises a proximal end - 53 -END9260USNP 1 and a distal end; (b) a shaft assembly (114a), wherein the shaft assembly extends distally from the distal end of the body assembly, wherein the shaft assembly comprises a proximal end and a distal end; (c) a stapling head assembly (131), wherein the stapling head assembly is disposed at the distal end of the shaft assembly, wherein the stapling head assembly is operable to drive a plurality of staples (“S”) into tissue (“T”), wherein the stapling head assembly comprises: (i) an anvil-driving shaft (138) configured to selectively move between a distal position and a proximal position within the shaft assembly, (ii) a body member, (iii) a deck surface (as seen in fig.9) connected with the body member, and (iv) one or more sensors (160, 162, 166 fig.9) positioned between the deck surface and the body member, wherein the one or more sensors are configured to detect a parameter (Par 0076) indicative of tissue loading between the anvil (130) and the deck surface (see fig.9), wherein collectively the parameters (Par 0076) . 
   Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) 

8.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Heinrich.
With regard to claim 10, Heinrich discloses a surgical instrument (400 fig.4), wherein the parameter detected by the one or more load cells (bicell) but does not specifically mention that it comprises a force applied to the tissue during tissue compression. However, one having ordinary skill in the art the art would ascertain that the bicell would also sense tissue compression. 
Thus, it would have been obvious to the skilled artisan at the time of invention to incorporate sensing tissue compression by the load cell in order to minimize tissue damage.

9.	Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view Schwemberger (US 2010/0065609).
With regard to claim 14, Heinrich discloses a surgical instrument (400 fig. 4), but fails to disclose, wherein the anvil further comprises one or more electrical contacts configured to transmit one or more signals from the one or more sensors from the anvil to a conductor extending through stapling head assembly and shaft 
 Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Schwemberger into Heinrich by providing the electrical contacts transmitting signals from the sensor from the anvil to a conductor such that compression on the tissue is monitored for excessive force. 
With regard to claim 15, modified Heinrich discloses a surgical instrument (400 fig. 4), wherein the body assembly (420) comprises a processor (a processor Par 0033, line 2) configured to process the one or more signals to generate an output, but does not show wherein the output is displayed on a user interface of the body assembly. However, it is known in the art to provide display on the instrument body. Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate a display on the instrument body such that the display gives the user more advantage of controlling the instrument more effectively. 

	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich in view Schwemberger (US 2010/0065609) as applied to claim 14 and 15 and further in view of Overmyer et al. (US 2015/0272572).
With regard to claim 16, modified Heinrich discloses a surgical instrument but fails to disclose, wherein the output comprises an indication of whether the load on the tissue compressed between the anvil and a deck surface of the stapling head assembly is substantially uniform or non-uniform. 
Overmyer et al. teaches surgical instrument (fig.2) including output (screen/display) indicating operation of the surgical instrument including compressing tissue against the staple cartridge (Par 0109, line 5).
 In view of Overmyer teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the output comprising an indication of whether the load on the tissue compressed between the anvil and a deck surface of the stapling head assembly is substantially uniform or non-uniform in order to effectively control of the operation of the surgical instrument.
With regard to claim 17, modified Heinrich discloses the surgical instrument (400) but does not disclose, wherein the output displayed on the user interface comprises a color-coded indication conveying whether the load on the tissue compressed between the anvil and a deck surface of the stapling head a first color and a second color-coded indication Pars 0146, line 21 & 0201, line 11) for representing a forced waiting period. In view of Overmyer teachings, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate display and a color-coded indication conveying information such that a user know and perform operation according to the color-code.
With regard to claim 18, modified Heinrich discloses the surgical instrument (400) including, wherein the output displayed on the user interface comprises a text indication (as seen in fig. fig.16 Overmyer) capable of conveying whether the load on the tissue compressed between the anvil and a deck surface of the stapling head assembly is substantially uniform.  

11.	Claims 14-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Beetel in view Schwemberger (US 2010/0065609).
With regard to claim 14, Beetel discloses a surgical instrument (100 fig.7),     wherein the anvil further comprises one or more electrical contacts (electrical contacts and sensing circuits Par 0011, lines 2-3) configured to transmit one or more signals from the one or more sensors from the anvil except for to a conductor extending through stapling head assembly and shaft assembly to body assembly.
  However, Schwemberger teaches anvil (100) including electrical contacts (105) configured to transmit one or more signals from the one or more sensors (220, 260 figs.4,10) from the anvil (100) to a conductor extending through stapling head assembly and shaft assembly to body assembly (as seen in fig.10) to detect the present of the cutting edge of knife. Thus, it would have been obvious to one having ordinary skill in the art at the time of invention to incorporate the teachings of Schwemberger into Beetel by providing the electrical contacts transmitting signals from the sensor from the anvil to a conductor such that compression on the tissue is monitored for excessive force. 
With regard to claim 15, modified Beetel discloses a surgical instrument (100 fig.7), wherein the body assembly comprises a processor (Par 0013, line 2), configured to process the one or more signals to generate an output, wherein the output is displayed (140) on a user interface of the body assembly.  
With regard to claim 16, modified Beetel discloses a surgical instrument (100 fig.7), wherein the output (from the gauge 140 functions as a dislay) deemed comprises an indication of whether the load on the tissue compressed between the anvil and a deck surface of the stapling head assembly is substantially uniform or non-uniform.  
With regard to claim 17, modified Beetel discloses a surgical instrument (100 fig.7), wherein the output displayed on the user interface comprises a color-color coding to identify to a surgeon whether the device is approximated and is ready to be fired. Par 0067, lines 13-14) indication conveying whether the load on the tissue compressed between the anvil and a deck surface of the stapling head assembly is substantially uniform.  
With regard to claim 18, modified Beetel discloses a surgical instrument (100 fig.7), wherein the output displayed (140) on the user interface deemed comprises a text indication conveying whether the load on the tissue compressed between the anvil and a deck surface of the stapling head assembly is substantially uniform (Par 0076).  
Allowable Subject Matter
12.	Claim 20 is allowed over the prior art of record.
 Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to claim 13, Heinrich discloses a surgical instrument, but does not disclose or teach, wherein the predetermined threshold comprises a deviation from a median of the parameter detected by each of the one or more sensors.  

Conclusion
13.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        12/15/2021